United States Court of Appeals
                       For the First Circuit


No. 19-1406

                           CRAIG LAMBERT,

                       Plaintiff, Appellant,

                                 v.

             JAMES J. FIORENTINI, Mayor of Haverhill;
    ALAN R. DENARO, Chief of the Haverhill Police Department,

                       Defendants, Appellees.


          APPEAL FROM THE UNITED STATES DISTRICT COURT
                FOR THE DISTRICT OF MASSACHUSETTS

              [Hon. Rya W. Zobel, U.S. District Judge]


                               Before

                        Howard, Chief Judge,
                 Lynch and Barron, Circuit Judges.


          David G. Gabor, with whom Katherine A. Brustowicz and
The Wagner Law Group were on brief, for appellant.
          Janelle M. Austin, with whom KP Law, P.C. was on brief,
for appellees.


                          January 24, 2020
           LYNCH, Circuit Judge.              After retiring as a City of

Haverhill police officer in 2014, Craig Lambert in 2017 sought an

identification card from Chief of Police Alan DeNaro that would

allow Lambert to carry a concealed firearm across state lines under

the Law Enforcement Officers Safety Act ("LEOSA"), 18 U.S.C.

§ 926C.    Massachusetts has chosen to require the state's law

enforcement agencies to provide identification cards to certain

officers who retire in good standing, 501 Mass. Code Regs. 13.03,

and each agency's policies define the criteria for the "in good

standing" requirement in LEOSA.

           Chief DeNaro denied the request on the grounds that

Lambert   was   not    in     good   standing    at   the     time   of   his     2014

retirement.     Lambert then brought this action against DeNaro and

Haverhill Mayor James Fiorentini in state court, advancing four

causes of action.           DeNaro and Fiorentini removed the case to

federal district court and moved for judgment on the pleadings,

which the district court entered for defendants on all four claims.

           We   hold,       as   a   matter     of    first    impression,        that

Massachusetts has, in its state certiorari procedure, Mass. Gen.

Laws ch. 249, § 4, provided a constitutionally adequate remedy

which precludes assertion of a federal procedural due process claim

here.     These       LEOSA      identification       card    denial      cases    in

Massachusetts are fully redressable in state court.                  We also hold

that Lambert has failed to plead facts sufficient to support his


                                      - 2 -
federal substantive due process claim, as he has not demonstrated

that    the    denial   of    a   LEOSA    identification      card   shocked     the

conscience.

               We affirm the dismissal of the § 1983 due process claim,

the only federal claim set forth in Lambert's complaint and the

only basis asserted for federal jurisdiction.                      We also affirm

dismissal of the negligence claim and the purported equity claim

as they plainly fail to assert a claim under state law.                    We vacate

the judgment on the merits as to the state certiorari claim and

direct its dismissal without prejudice.

                                           I.

               "Because this appeal follows the granting of a motion

for    judgment    on   the   pleadings,        we   glean   the   facts   from   the

operative pleading," accepting those facts as true.                    Grajales v.

P.R. Ports Auth., 682 F.3d 40, 43 (1st Cir. 2012).                          We also

"consider 'documents the authenticity of which are not disputed by

the parties; . . . documents central to plaintiffs' claim; [and]

documents sufficiently referred to in the complaint' . . . even

when the documents are incorporated into the movant's pleadings."

Curran v. Cousins, 509 F.3d 36, 44 (1st Cir. 2007) (alterations in

original) (quoting Watterson v. Page, 987 F.2d 1, 3 (1st Cir.

1993)).       We describe the substantive legal standards for issuance

of such identification cards before setting forth the facts.




                                          - 3 -
A.   Legal Standards

            LEOSA provides that a "qualified retired law enforcement

officer" carrying certain identification issued by the officer's

former law enforcement agency "may carry a concealed firearm that

has been shipped or transported in interstate or foreign commerce."

18 U.S.C. § 926C(a).    The statute defines "qualified retired law

enforcement officer" as, inter alia, a person that "separated from

service in good standing from service with a public agency as a

law enforcement officer," but it does not further define "in good

standing." Id. § 926C(c)(1). The identification Lambert requested

is "a photographic identification issued by the agency from which

the individual separated from service as a law enforcement officer

that identifies the person as having been employed as a police

officer or law enforcement officer" and either includes or is

accompanied by a certification of the retired officer's firearms

qualification.    Id. § 926C(d).   LEOSA leaves to state and local

agencies the issuance of identification cards to their retired

officers.    Burban v. City of Neptune Beach, 920 F.3d 1274, 1280

(11th Cir. 2019).

            The Massachusetts regulations require that "[t]he chief

law enforcement officer for a law enforcement agency shall issue

an identification card to a qualified retired law enforcement

officer who retired from that law enforcement agency."    501 Mass.




                                - 4 -
Code Regs. 13.03.1            The regulations define "qualified retired law

enforcement officer" as, inter alia, a person who "separated from

service in good standing with a law enforcement agency as a law

enforcement officer."            Id. 13.02.

               The    state    regulations    leave   the    definition    of   good

standing to local law enforcement agencies.                 See Frawley v. Police

Comm'r of Cambridge, 46 N.E.3d 504, 507-08 (Mass. 2016) (observing

that neither the federal statute nor state regulations establish

good       standing   criteria).       The    Haverhill     Police    Department's

relevant policy defines "[s]eparated in good standing" to mean

"that such officer was not charged with or suspected of criminal

activity at the time of retirement, nor was he or she under

investigation         or   facing    disciplinary     action    for   an   ethical

violation of departmental rules, or for any act of dishonesty."

B.     Facts

               Lambert began work as a police officer for the City of

Haverhill in April 1994.            Effective August 21, 2012, Lambert was

placed on injured leave.

               After Lambert went on leave, Chief DeNaro sent Lambert

a letter dated August 22, 2012.           The letter stated that DeNaro had

concluded that Lambert had violated orders from a deputy chief and


       1  The Massachusetts Executive Office of Public Safety
adopted these regulations in 2008 and amended them in 2013 in
response to an amendment to the federal statute. 1095 Mass. Reg.
85 (Jan. 11, 2008); 1241 Mass. Reg. 49 (Aug. 16, 2013).


                                        - 5 -
a captain in June and July 2012. The letter informed Lambert that,

because of that violation, he was suspended for five working days,

from August 22, 2012, to August 28, 2012, and that DeNaro would

recommend     to   Mayor   Fiorentini    that   Lambert   also   receive   an

additional 55-day suspension.2

            Lambert successfully challenged the loss of five days'

injury pay in state Superior Court.             The court held that the

disciplinary matter could not be used as the basis for withholding

Lambert's injury pay because the City imposed the suspension after

Lambert went on leave.3      Lambert remained on leave until he retired

on March 22, 2014, more than a year and a half after he went out

on   leave.        In   January   2017,    Lambert   requested     a   LEOSA

identification card by telephone to a Haverhill police captain,

who told him at some point that Chief DeNaro had decided Lambert

did not qualify for the card.           On July 28, 2017, Lambert sent a



     2    Under Massachusetts law, only Mayor Fiorentini, as the
"appointing authority," could issue a suspension of longer than
five days, and only after providing written notice and a hearing.
See Mass. Gen. Laws ch. 31, § 41.
     3    We take notice of the contents of the state court
judgment to which Lambert's complaint refers and which defendants
filed in the district court as an exhibit to their motion for
judgment on the pleadings. See Lambert v. DeNaro, No. 1377-CV-
00351 (Mass. Super. Ct. Nov. 26, 2013); Boateng v. InterAmerican
Univ., Inc., 210 F.3d 56, 60 (1st Cir. 2000) ("[A] court may look
to matters of public record in deciding a Rule 12[] motion without
converting the motion into one for summary judgment. . . . And a
court ordinarily may treat documents from prior state court
adjudications as public records.").


                                   - 6 -
letter to Mayor Fiorentini asking why his request had been denied.

On October 2, 2017, Haverhill Police Department Chief Alan DeNaro

formally denied Lambert's request, stating in a letter that Lambert

did "not qualify, as he left employment under a disability prior

to the completion of an Internal Affairs Investigation, which could

have   potentially   resulted   in   discipline     up   to   and   including

termination."

           Lambert   then   filed    a   four-count   complaint     in   Essex

Superior   Court     against    DeNaro      and   Haverhill    Mayor     James

Fiorentini.     Count I is a complaint in the nature of certiorari

pursuant to Massachusetts General Laws chapter 249, section 4.

See Frawley, 46 N.E.3d at 513 ("[T]he appropriate avenue of relief"

for a LEOSA identification card denial is "a civil action in the

nature of certiorari pursuant to G.L. c. 249, § 4.").           Count II is

an action under 42 U.S.C. § 1983 alleging civil rights violations

and invoking the Massachusetts Constitution.             Count III asserts

that defendants acted negligently in "discharg[ing] the legal

duties" owed to Lambert as a retired police officer.                Count IV,

titled "Equity," alleges that DeNaro's October 2, 2017, letter

contained inaccurate and unsupported factual assertions.               Lambert

alleged that no investigation was open when he retired and that

DeNaro was acting "for personal reasons related to malice or

spite."




                                    - 7 -
C.   Procedural History

          On November 22, 2017, the defendants removed the case to

the U.S. District Court for the District of Massachusetts based on

federal question jurisdiction over the § 1983 due process claim.

See 28 U.S.C. §§ 1331, 1441.    Defendants moved for judgment on the

pleadings, Lambert opposed, and the district court allowed the

motion as to all counts.    Lambert timely appealed.

                                  II.

          We review de novo the grant of a motion for judgment on

the pleadings.     Villeneuve v. Avon Prods., Inc., 919 F.3d 40, 49

(1st Cir. 2019).     "Dismissal is proper if -- after accepting all

well-pleaded facts as true and viewing them in the light most

favorable to [Lambert] -- the complaint fails to allege a plausible

right to relief."    Id.   "In conducting this appraisal, we are not

bound by the district court's reasoning but, rather, may affirm

the entry of judgment on any ground made manifest by the record."

Kando v. R.I. State Bd. of Elections, 880 F.3d 53, 58 (1st Cir.

2018).

          We begin with the sole federal claim set forth in the

complaint, Lambert's § 1983 due process claim.4        Count II is



     4    Lambert's complaint clearly frames only the § 1983 due
process claim as a federal cause of action. He does not argue
that he has a LEOSA § 1983 cause of action.     We note that the
Eleventh Circuit has held that there is no such cause of action.
Burban, 920 F.3d at 1280.


                                 - 8 -
labelled as a § 1983 claim, and Lambert argued to the district

court that this claim alleged violations of his procedural and

substantive          due   process   rights.5         "Procedural       due   process

guarantees that a state proceeding which results in a deprivation

of property is fair, while substantive due process ensures that

such state action is not arbitrary and capricious."                       Licari v.

Ferruzzi, 22 F.3d 344, 347 (1st Cir. 1994).                      We consider each

separately.

                "A sufficient procedural due process claim must allege

'that [the plaintiff] was deprived of constitutionally protected

property because of defendants' actions, and that the deprivation

occurred without due process of law.'"                Rumford Pharmacy, Inc. v.

City       of   E.   Providence,     970    F.2d    996,   999   (1st    Cir.   1992)

(alteration in original) (quoting Roy v. City of Augusta, 712 F.2d

1517, 1522 (1st Cir. 1983)).               A procedural due process claim that

does not "allege the unavailability of constitutionally-adequate

remedies under state law" fails.              Id.


       5  On appeal, Lambert further argues that he has a "stigma-
plus" claim. See Pendleton v. City of Haverhill, 156 F.3d 57, 63
(1st Cir. 1998) ("[A] deprivation of a constitutionally protected
liberty interest [occurs] when, in addition to mere reputational
injury, words spoken by a government actor adversely impact a right
or status previously enjoyed under state law." (citing Paul v.
Davis, 424 U.S. 693, 708–09 (1976))). But "this argument was never
raised to the district court and 'arguments not made initially to
the district court cannot be raised on appeal.'" River Farm Realty
Tr. v. Farm Family Cas. Ins. Co., 943 F.3d 27, 41 n.21 (1st Cir.
2019) (quoting DiMarco-Zappa v. Cabanillas, 238 F.3d 25, 34 (1st
Cir. 2001)).


                                           - 9 -
             Even assuming LEOSA could give rise to a property right,

Lambert's complaint makes no allegation that the state remedies

available to him are constitutionally inadequate. To the contrary,

Count I of the complaint invoked the state certiorari remedy for

judicial review of DeNaro's denial of his LEOSA identification

card.       The   procedural   due    process    inquiry   "examine[s]   the

procedural safeguards built into the statutory or administrative

procedure of effecting the deprivation, and any remedies for

erroneous deprivations provided by statute or tort law."           Zinermon

v. Burch, 494 U.S. 113, 126 (1990).              The Massachusetts Supreme

Judicial Court has specifically held that judicial review of a

denial of a LEOSA identification card is available through a civil

action in the nature of certiorari pursuant to Massachusetts

General Laws chapter 249, section 4.            Frawley, 46 N.E.3d at 510-

11.   "The constitutional violation actionable under § 1983 is not

complete when the deprivation occurs; it is not complete unless

and until the State fails to provide due process."           Zinermon, 494

U.S. at 126.      We hold that his procedural due process claim fails.6

             Lambert's substantive due process claim fails on the

pleadings for a different reason.             "In order to assert a viable

substantive due process claim, a plaintiff has 'to prove that [he]



        6 Indeed, Lambert acknowledged at oral argument that the
certiorari claim provides an adequate state remedy. He does not
assert a pre-deprivation due process claim.


                                     - 10 -
suffered the deprivation of an established life, liberty, or

property interest, and that such deprivation occurred through

governmental action that shocks the conscience.'"                Najas Realty,

LLC v. Seekonk Water Dist., 821 F.3d 134, 145 (1st Cir. 2016)

(quoting Clark v. Boscher, 514 F.3d 107, 112 (1st Cir. 2008)).

                On these pleadings, as to substantive due process, the

denial     of    Lambert's   LEOSA   identification   is   not    "egregiously

unacceptable, outrageous, or conscience-shocking."                 Licari, 22

F.3d at 347 (quoting Amsden v. Moran, 904 F.2d 748, 754 (1st Cir.

1990)).7        Lambert's § 1983 claim fails to state a claim and was

properly dismissed.8

                                      III.

                The § 1983 due process claim provided the sole basis for

federal jurisdiction, so we consider whether the district court

appropriately exercised its supplemental jurisdiction under 28

U.S.C. § 1367 over the state claim at the motion for judgment on



     7     Because Lambert's substantive due process claim fails
for this reason, we need not address whether LEOSA in fact creates
a property interest in the LEOSA identification card that is
cognizable for due process purposes. Compare Henrichs v. Ill. Law
Enf't Training & Standards Bd., 306 F. Supp. 3d 1049, 1058 (N.D.
Ill. 2018) (LEOSA does not create a property interest cognizable
under § 1983), with DuBerry v. District of Columbia, 824 F.3d 1046,
1053-54 (D.C. Cir. 2016) (LEOSA does create a cognizable property
interest).
     8    Lambert presents no argument that his reference to the
Massachusetts Constitution in Count II would survive dismissal of
his federal constitutional claim.


                                     - 11 -
the pleadings stage.           "As a general principle, the unfavorable

disposition of a plaintiff's federal claims at the early stages of

a suit . . . will trigger the dismissal without prejudice of any

supplemental state-law claims."            Rodriguez v. Doral Mortg. Corp.,

57 F.3d 1168, 1177 (1st Cir. 1995).              Federal courts may retain

jurisdiction in appropriate cases but, before doing so, must

consider        "the    interests     of    fairness,       judicial    economy,

convenience, and comity," the last of which is "a particularly

important concern in these cases."           Camelio v. Am. Fed'n, 137 F.3d

666, 672 (1st Cir. 1998).           Courts may also consider whether the

state law issues are "novel or sensitive."                   Sexual Minorities

Uganda v. Lively, 899 F.3d 24, 35 (1st Cir. 2018); see also 28

U.S.C. § 1367(c)(1) ("The district courts may decline to exercise

supplemental jurisdiction over a claim . . . if . . . the claim

raises a novel or complex issue of State law.").                       "Needless

decisions of state law should be avoided both as a matter of comity

and to promote justice between the parties, by procuring for them

a surer-footed reading of applicable law."             United Mine Workers of

Am. v. Gibbs, 383 U.S. 715, 726 (1966).               "[U]nder this standard,

it   can   be    an    abuse   of   discretion   --    if    no   federal   claim

remains -- for a district court to retain jurisdiction over a

pendent state law claim when that state law claim presents a

substantial question of state law that is better addressed by the

state courts."         Wilber v. Curtis, 872 F.3d 15, 23 (1st Cir. 2017).


                                      - 12 -
           Lambert makes no argument to us that the district court's

conclusion as to his last two state law claims was error, and

vacating that ruling would promote neither comity nor justice as

both plainly fail to state a claim.      Count III, which alleges that

DeNaro   and   Fiorentini   acted   negligently   in   performing   their

duties, is barred by the Massachusetts Tort Claims Act.       See Mass.

Gen. Laws ch. 258, § 2 ("[N]o . . . public employee . . . shall be

liable for any injury or loss of property . . . caused by his

negligent or wrongful act or omission while acting within the scope

of his office or employment.").        The "Equity" cause of action

advanced in Count IV simply does not exist as a matter of law.

           The state certiorari claim stands on different footing,

as we cannot say on the face of the pleadings that it failed to

state a claim.    Lambert has argued that his five-day suspension is

no longer outstanding and was not outstanding at the time of the

denial, which the defendants dispute.        That dispute appears to

raise questions of state law, which would be "best resolved in

state court."    Camelio, 137 F.3d at 672.    There also appear to be

disputed issues of material fact, such as the date, if any, on

which the suspension became effective, which are inappropriate for

resolution on the pleadings.    Finally, the certiorari claim is not

so "inextricably intertwined" with the procedural due process

claim under § 1983 that exercising supplemental jurisdiction would

be appropriate.    See Lopez v. Massachusetts, 588 F.3d 69, 81-82


                                - 13 -
(1st Cir. 2009) (quoting Swint v. Chambers Cty. Comm'n, 514 U.S.

35, 51 (1995)); Penate v. Hanchett, 944 F.3d 358, 370 (1st Cir.

2019) ("[T]he state courts . . . are often better suited than are

federal courts to resolve questions of state law.").

                                    IV.

          We   affirm   dismissal    of   the   § 1983,   negligence,   and

"equity" claims with prejudice.       We vacate the dismissal of the

state certiorari claim on the merits and direct its dismissal

without prejudice for lack of jurisdiction.        No costs are awarded.




                                - 14 -